     Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 1 of 33




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                           ALBANY DIVISION

ARDRA HARRIS,

            Plaintiff,

      v.
                                            Civil Action No. 1:20-cv-94 (WLS)
AMERICANWORK, LLC formerly
known as Americanwork, Inc.,

            Defendant.


                          Declaration of Charles R. Bridgers
Pursuant to 28 U.S.C. §1746 and in accordance with the Court’s Order dated

January 5, 2021 [Dkt. 15] Charles R. Bridgers hereby submits his declaration in

further support of the Parties Joint Motion for Approval Settlement.

1.    My name is Charles R Bridgers. I am over the age of twenty-one (21) and

      suffer from no legal disabilities. I make the following Declaration based on

      my personal knowledge as well as the contemporaneous business records of
      my firm.

2.    I have been practicing law since my graduation, cum laude, from Georgia

      State College of Law in 1993. I am admitted in all state courts in Georgia,

      the United States District Court for the Northern and Middle Districts of

      Georgia, as well as the United States Court of Appeals for the Third, Sixth,

      and Eleventh Circuits. I have practiced employment law since approximately
      1996 primarily in the Atlanta metropolitan area but also throughout the state


                                    Page 1 of 16
     Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 2 of 33




      of Georgia. I have been a presenter at several CLE sessions including, most

      recently, in December of 2019 where I spoke on a wage and hour update

      panel at the Labor & Employment Law Institute (State Bar) and in

      September of 2016 where I presented a paper on Certification and

      Decertification of § 216(b) Collective Actions under the Fair Labor

      Standards Act. My practice began to focus on the Fair Labor Standards Act

      in 2009. I have served as counsel in approximately 340 FLSA cases since
      that time. I hold an AV rating in the Martindale-Hubble Law Directory and

      have recently been selected in the Super Lawyers program.

3.    During my career, I have on several occasions represented employees in
      collective actions under the FLSA. In 2014, I represented 36 warehouse

      workers who alleged they were misclassified as independent contractors in

      Jamaal Foster, et al. v. A-1 Quality Labor Services, LLC, 1:11-CV-3342-
      JEC. That case resulted in a settlement of $400,000. In 2013 and 2014 I

      represented 13 Fire Lieutenants and 2 Battalion Chiefs against the City of

      East Point who alleged that they were misclassified as exempt. That
      settlement resulted in significant back pay and an agreement to reclassify the

      Lieutenants and Battalion Chiefs as non-exempt. Brandon Ervin, et al. v.

      City of East Point, Georgia, 1:12-CV-04270-CAP.
4.    During my twenty-five plus years as an attorney, I have conducted

      approximately eighteen jury trials as well as a number of bench trials. In

      August 2013, for instance, a jury awarded our five clients contractually
      owed severance pay and attorneys’ fees and costs of approximately $500,000

                                    Page 2 of 16
     Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 3 of 33




      in Dr. Johnny Wilson, et al. v. Clark Atlanta University, Inc., Superior Court

      of Fulton County, Georgia, Civil File Action No. 2011-CV-196090. Other

      recent jury trials involving employment matters where I served as counsel

      include Baker v. Baldwin Paving Company, Inc.; 1:14-cv-03367-LMM

      (FLSA); Nelson v. Jackson; 1:14-cv-02851-ELR (ADA); Sayyed v. Braids,

      Weaves & Things, Inc.; 1:16-cv-01392-CAP (Title VII); and Jackson v. P &

      K Restaurant Enterprise, LLC, et al; 1:15-cv-00753-MHC (FLSA).
5.    Since April of 2020, along with the law firm of DeLong, Caldwell, Bridgers,

      Fitzpatrick & Benjamin, LLC, I have represented the Plaintiff in this action.

      I shared primary responsibility for prosecuting this matter with my law
      partner Mitchell D. Benjamin and our Senior Associate Matthew W.

      Herrington.

6.    Our firm has a practice of keeping contemporaneous time and expense
      records as part of our regular business activity. Individual slips (or records of

      activities and costs) are created by persons with knowledge of the activities

      described. The information is tracked in Timeslips, our time and billing
      software. I assign certain tasks to other attorneys and to our staff members.

      As such, I am generally aware of these timekeepers’ activities. As part of my

      typical routine, I review time and billing records on a regular basis. A true
      and correct copy of the firms billing records for fees is attached hereto as

      Attachment A. A true and correct copy of the firm’s billing records for costs

      is attached hereto as Attachment B. These records are an accurate



                                     Page 3 of 16
      Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 4 of 33




       representation of the time, effort, and costs incurred in prosecuting this

       matter.

7.     In total, the firm has incurred $13,553.27 in billable attorney fees (per

       Attachment A) and $485.00 in expenses (per Attachment B) in prosecuting

       this action, for a total of $14,038.27.

8.     The following persons recorded billed time in this matter (per Attachment

       C):


 Time Keeper                  Position                 Billable Rate   Total Billed
 Charles R. Bridgers          Partner                  $425            $3,570.71
 Mitchell D. Benjamin         Partner                  $425            $3,690.39
 Matthew W. Herrington        Senior Associate         $350            $1,400.00
 Jessica Sorrenti             Senior Paralegal         $165            $4,336.75
 Sarah Toenes                 Paralegal                $125            $275


9.     Based on my extensive experience in litigating civil rights and labor and

       employment claims including the FLSA, I am familiar with the hourly rates
       charged by other civil rights and labor and employment attorneys (and their

       staffs), including attorneys who represent primarily plaintiffs and attorneys

       who represent primarily employers.

10.    Consistent with the “lodestar” framework for analyzing attorney’s fees

       claims mandated in Hensley v. Eckerhart, 461 U.S. 424, 103 S.Ct 1933, 76

       L.Ed.2d 40 (1983), as interpreted in Norman v. Housing Authority of the City
       of Montgomery, 836 F.2d 1292 (11th Cir. 1988) and Perkins v. Mobile

       Housing Bd., 847 F.2d 735 (11th Cir. 1988), the following information is


                                       Page 4 of 16
      Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 5 of 33




       intended to establish the reasonableness of the number of hours expended in

       this case, as well as the reasonableness of my hourly rate in light of the

       prevailing market conditions in the Atlanta, Georgia geographical area.

11.    My hourly rate of $425 per hour is reasonable and in line with the rates

       charged by other attorneys in the Atlanta area who possess similar skill,

       experience and training. I now charge most of my new clients $425 per hour

       whether paid hourly or on a contingency fee basis and have done so since
       January of 2018. This rate was specifically approved in Villa-Garcia v. Latin

       Mundo #2, Inc. et al., Civil Action No. 1:17-cv-1834-TWT, Dkt. 23 (N.D.

       Ga. Feb. 21, 2018) (approving $425 for all partners, $325 for associate
       Matthew Herrington, $165 for senior paralegal Jessica Sorrenti, and $125 for

       paralegal Sarah Toenes) and has been implicitly approved in numerous

       FLSA settlements as part of a settlement approval since that time. Accord,
       e.g., Smith, et.al. v. Childfirst 24 Hour Childcare, et.al., 1:18-cv-03786-

       WMR, NDGa, Dkt. 56: "the attorney's fees . . . are reasonable and

       customary;" Haddock v. Jasper County, Georgia, 5:18-cv-00292-MTT
       (MDGa, Dkt. 14)("[T]he attorneys’ fees including the rates charged by

       counsel . . . are reasonable.")(See Id, Dkt. 13-1 for declaration providing

       information on identical rates for partners and paralegals in our firm); Willis
       v. Nishi Dreams, et.al. 1:19-CV-00986-AT (NDGa, Dkt. 17)(identical rates

       for attorneys and staff are “reasonable and customary”).Cooper, et.al., v.

       Parker Promotions, Inc, Middle District of Georgia, 4:17-cv-00116-CDL,
       Dkt. 65 ("the attorneys’ fees . . .") Gertman v. City of Atlanta, Civil Action

                                      Page 5 of 16
      Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 6 of 33




       No. 1:17-cv-04960-MLB, Dkt. 82 (N.D. Ga. Sept. 25, 2020) (approving

       partner rates of $425 for Bridgers, Fitzpatrick, and Benjamin as well as $165

       for Sorrenti and $125 for Toenes stating, “The Court finds the hourly rates

       requested are reasonable . . .”); Kelly v. BNFocus 3D Trucking, LLC et al.,

       1:20-cv-02781-WMR, Dkt. 19 (N.D. Ga. Oct. 15, 2020) (identical rates for

       Bridgers, Herrington, Toenes rates are “reasonable”).

12.    Mr. Benjamin, a partner in the firm, represented the Plaintiff. He graduated
       from the State University of New York at Stony Brook in 1989, where he

       was a member of Pi Sigma Alpha, the National Political Science Honor

       Society. Thereafter, he attended Yeshiva University’s Benjamin N. Cardozo
       School of Law in New York City, graduating Cum Laude in 1993. He has

       been a member in good standing of the New York State bar since February,

       1994 and the Georgia State bar since December, 1996. He has held an AV
       rating from Martindale-Hubbell since 2006 and has recently been ranked in

       Superlawyers. He has practiced labor and civil rights litigation since 1993

       first in New York and then, from June of 1997 until December of 2000, as an
       associate attorney at Kirwan, Parks, Chesin & Miller, P.C. and successor

       firms. From December, 2000 through December, 2008, he was managing

       partner of the law firm of Johnson & Benjamin LLP and then Billips &
       Benjamin, LLP in which the focus of his practice was also labor and

       employment litigation. In June, 2015, he joined the firm of DeLong,

       Caldwell, Bridgers, Fitzpatrick & Benjamin LLC as a partner. During his
       career, he has participated in hundreds of federal employment/labor charges

                                     Page 6 of 16
      Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 7 of 33




       and cases and have been lead counsel in a large number of cases including

       participation in multiple civil trial jury verdicts and collective actions under

       the FLSA. Mr. Benjamin’s rate of $425 is also reasonable. See listing of fee

       approvals above.

13.    Matthew Herrington, our senior associate, assisted in this matter. Mr.

       Herrington has been practicing law since his graduation, cum laude, from the

       University of Georgia School of Law in 2013. He is admitted in all state
       courts in Georgia, the United States District Court for the Northern, Middle,

       and Southern Districts of Georgia, as well as the United States Court of

       Appeals for the Eleventh Circuit. He has practiced employment law—
       primarily Fair Labor Standards Act litigation— since approximately October

       2013, primarily in the Atlanta metropolitan area but also throughout the state

       of Georgia. He has been an invited presenter at a CLE session organized by
       the Georgia chapter of the National Employment Lawyers Association. Mr.

       Herrington has served as counsel in over 100 FLSA cases, including several

       collective actions. He has acted as lead counsel on two jury trials and one
       bench trial. In May 2018, for instance, a jury awarded my five clients

       overtime wages, liquidated damages and attorneys’ fees and costs of

       approximately $814,000 in Casey et al. v. 1400 Northside Drive, Inc., Civil
       Action No. 1:16-cv-4517-SCJ (N.D. Ga.). Other representative employment

       matters where he served as lead counsel include Dean v. 1715 Northside

       Drive, Inc. et al., 1:14–cv–3775–CAP (N.D. Ga.); Martin v. Jobo’s, Inc. et
       al., 1:13-cv-4242-RWS (N.D. Ga.); and Fowler et al. v. OSP Prevention

                                      Page 7 of 16
      Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 8 of 33




       Group et al., 1:17-cv-3911 (N.D. Ga.). Additionally, Mr. Herrington has

       twice presented oral argument before the Eleventh Circuit Court of Appeals

       on two occasions in FLSA matters. Mr. Herrington’s rate of $350 is

       reasonable in the Atlanta market. See listing of fee approvals above.

14.    In representing the Plaintiff, we utilized the services of Ms. Jessica Sorrenti,

       senior paralegal. I am familiar with her backgrounds and skills. Ms. Sorrenti

       has worked as a paralegal for approximately twenty (20) years and with our
       firm for over nine years. She is fluent in Spanish and English. As the

       primary responsible attorney in our firm for this case, I have directed and

       supervised her efforts in this matter. Ms. Sorrenti’s rate of $165 is reasonable
       for a person of her experience in Atlanta, Georgia. See fee approval listing

       above. Also See Villa-Garcia v. Latin Mundo #2, Inc. et al., Civil Action No.

       1:17-cv-1834-TWT, Dkt. 23 (N.D. Ga. Feb. 21, 2018)(approving her rate at
       $125 per hour); Willis v. Nishi Dreams, et.al. 1:19-CV-00986-AT, Dkt. 17

       (N.D. Ga.) (identical rates for attorneys and staff are “reasonable and

       customary”) (as part of FLSA approval motion)
15.    Ms. Sarah Toenes, paralegal, also assisted in our representation. I am

       familiar with her backgrounds and skills. Ms. Toenes has worked as a

       paralegal for approximately ten years. As the primary responsible attorney in
       our firm for this case, I have directed and supervised her efforts in this

       matter. Ms. Toenes’ rate of $125 is reasonable for a person of her experience

       in Atlanta, Georgia. See Villa-Garcia v. Latin Mundo #2, Inc. et al., Civil
       Action No. 1:17-cv-1834-TWT, Dkt. 23 (N.D. Ga. Feb. 21, 2018)

                                      Page 8 of 16
      Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 9 of 33




       (approving her rate at $125 per hour); Willis v. Nishi Dreams, et.al. 1:19-CV-

       00986-AT, Dkt. 17 (N.D. Ga.) (identical rates for attorneys and staff are

       “reasonable and customary”) (as part of FLSA approval motion).

16.    I organized time billed (not expenses) into broad categories that reflect the

       phase of the litigation for both management, client budget, and fee

       application purposes. I have prepared a summary of those categories using

       the records of our firm. See Attachment D. (The substance of Attachment
       D’s billing records is the same as Attachment A except Attachment D is

       organized by category). The categorization is accurate for providing an

       overview of the effort incurred during each phase of the litigation given the
       limitation that it is sometimes difficult to categorize an individual entry with

       100 percent certainty.

17.    In further explanation of Attachment D, the following chart provides a
       description of the phases of litigation and how they are categorized along

       with a total amount of fees incurred per category (not expenses) incurred.


Phase of Litigation                Description                         Amount and
                                                                       Percentage
                                                                       Billed Per
                                                                       Phase
01-Intake                          Initial meetings with clients;     $1,285.58
                                   initial development of factual
                                   narrative, advice about the        9.69%
                                   process of litigation, decision to
                                   proceed, extensive pre-litigation
                                   settlement negotiations, and
                                   explanation of DCBFB Client

                                      Page 9 of 16
   Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 10 of 33




                            instructions and Retainer
                            Agreement
02-Complaint_               Initial factual investigation; draft $3,782.79
COIP_Service                and revisions of Complaint;
                            client review of Complaint;          28.50%
                            Certificate of Interested Persons
03-Answer_Disclosures_JPR   Review of Answer(s) filed;         $3,166.99
                            drafting, reviewing and
                            finalizing Disclosures and Joint   23.86%
                            Preliminary Report
06-DamageEst                Damage Estimate: Efforts           $604.25
                            reviewing time and pay records
                            to prepare an estimate of          4.55%
                            Plaintiff's damages
09-Protective-Order         Efforts re protective order        $42.50
                            motion and terms                   0.32%
13-Motions                  Drafting and Responding to         $1,084.00
                            Motions including motion to
                            extend time to answer and          8.17%
                            motion to approve settlement.
16-Settlement               Efforts to resolve matter          $1,437.25
                            including negotiation and
                            attempts to resolve attorney fee   10.83%
                            issues
26-Client Comm              General communication with         $35.00
                            client during scope of
                            representation not otherwise       0.26%
                            categorized
27-Legal Research Other     Conduct legal research not         $131.75
                            otherwise categorized              0.99%
29-Misc                     Miscellaneous Duties Related to $134.50
                            Case, review of incoming
                            correspondence, incoming        1.01%


                              Page 10 of 16
      Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 11 of 33




                                   orders, extensions, staff
                                   assignments
30-Factual Development             Interviewing witnesses and          $1,568.24
                                   reviewing facts not otherwise       11.82%
                                   categorized



18.    Based on my experience and training, I possess the requisite skills and

       knowledge to adequately represent my client and to offer my professional
       opinion concerning the reasonableness of the number of hours expended in

       this case and the reasonableness of the hourly rates sought to be recovered.

19.    In preparation for this Motion and in exercise of our “billing judgment”, I

       reviewed the fees and costs. I marked a few entries as “no charge” because

       they had to do with a financial transaction only tangentially related to this

       matter. I also deleted a few entries entirely that I could not confirm were
       related to this matter.

20.    The expenses and the effort incurred were reasonable to prosecute this

       matter and to obtain an excellent result for the Plaintiff. Although several
       persons worked on this matter, as demonstrated in attachments to this

       declaration, none of the hours expended by counsel or staff has been

       “excessive,” “redundant” or “unnecessary.” To the contrary, at every

       opportunity, Plaintiff’s attorneys attempted to economize and to minimize

       expenses. As the Court will note, our staff members bill at different rates

       depending on their experience level. We attempt to assign tasks to the

       appropriate person to reduce the overall bill.

                                     Page 11 of 16
      Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 12 of 33




21.    In light of the factors specified in Johnson v. Georgia Highway Express, 488

       F.2d 714 (5th Cir 1974), the total fees and costs as set out above is eminently

       reasonable.



I declare under penalty of perjury that the foregoing is true and correct.


Executed on this 25th day of January 2021.




                                                     s/ Charles R. Bridgers
                                                     Charles R. Bridgers
                                                     Georgia Bar No. 080791




                                     Page 12 of 16
Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 13 of 33




          ATTACHMENT A




                           Page 13 of 16
             Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 14 of 33


1/22/2021                          DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
12:52 PM                                               Slip Listing                                        Page       1


                                                        Selection Criteria

Clie.Selection              Include: Harris, Ardra
Slip.Transaction Type       Time
Slip.Classification         Open


Rate Info - identifies rate source and level


Slip ID                                                  Timekeeper                 Units          Rate    Slip Value
  Dates and Time                                         Activity               DNB Time      Rate Info
  Posting Status                                         Client                              Bill Status
  Description                                            Reference
142769                 TIME                              C.R. Bridgers                0.85      425.00        361.25
  4/24/2020                                              Intake                       0.00        T@1
  WIP                                                    Harris, Ardra
  Ardra Harris: Intake interview with client; discuss
  with Benjamin.

142814                 TIME                             C.R. Bridgers                 1.10      425.00        467.50
  4/24/2020                                             Intake                        0.00        T@1
  WIP                                                   Harris, Ardra
  Ardra Harris: Calls with potential client and discuss
  with Benjamin.

142878              TIME                                 M. Benjamin                  0.67      425.00        283.33
  4/24/2020                                              Intake                       0.00        T@1
  WIP                                                    Harris, Ardra
  Telephone conference with Ardra Harris for initial
  intake

142828                 TIME                               S. Toenes                   0.30      125.00            37.50
  4/29/2020                                               Intake                      0.00        T@1
  WIP                                                     Harris, Ardra
  Edit retainer; send retainer, client info sheet, client
  intake sheet to client via DocusSign; email with
  MDB

142877               TIME                               M. Benjamin                   0.25      425.00        106.25
  5/4/2020                                              Compl_COIP_Ser                0.00        T@1
  WIP                                                   Harris, Ardra
  Type up intake notes for Sorrenti to draft complaint.

142973                 TIME                         J. Sorrenti                       3.50      165.00        577.50
  5/7/2020                                          Compl_COIP_Ser                    0.00        T@1
  WIP                                               Harris, Ardra
  File review; emails to and from CRB/MDB; internet
  and legal research on Defendant; processing; began
  drafting Complaint; call to client-left message
            Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 15 of 33


1/22/2021                        DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
12:52 PM                                             Slip Listing                                        Page       2


Slip ID                                                 Timekeeper                Units          Rate    Slip Value
  Dates and Time                                        Activity              DNB Time      Rate Info
  Posting Status                                        Client                             Bill Status
  Description                                           Reference
143030                 TIME                             J. Sorrenti                 0.90      165.00        148.50
  5/11/2020                                             Compl_COIP_Ser              0.00        T@1
  WIP                                                   Harris, Ardra
  Call to client and obtained additional info. for
  Complaint; began revising drafted Complaint;
  prepared memo re: additional info. from client; email
  to client; email to CRB/MDB

143040               TIME                               J. Sorrenti                 0.30      165.00            49.50
  5/12/2020                                             Compl_COIP_Ser              0.00        T@1
  WIP                                                   Harris, Ardra
  Emails to and from client re: job descriptions; email
  to CRB/MDB; processing and review

143045                 TIME                          M. Benjamin                    0.20      425.00            85.00
  5/12/2020            12:02 PM                      Factual Development            0.00        T@1
  WIP                                                Harris, Ardra
  Review documents provided by client, including job
  descriptions for various positions.

143055                 TIME                          J. Sorrenti                    1.50      165.00        247.50
  5/12/2020                                          Compl_COIP_Ser                 0.00        T@1
  WIP                                                Harris, Ardra
  Call to client and concluded conversation re:
  additional info. needed for Complaint; finished
  preparing memo re: additional info. from client;
  discussion with CRB re: jurisdiction; email to
  CRB/MDB; began finalizing drafted Complaint to
  include additional info. obtained from client

143072               TIME                           C.R. Bridgers                   0.41      425.00        174.25
  5/12/2020                                         Compl_COIP_Ser                  0.00        T@1
  WIP                                               Harris, Ardra
  Review questions of venue withSorrenti, Benjamin.

143056                  TIME                         J. Sorrenti                    2.00      165.00        330.00
  5/13/2020                                          Compl_COIP_Ser                 0.00        T@1
  WIP                                                Harris, Ardra
  File review and review of client docs; finished
  finalizing draft of Complaint; emails to and from
  CRB/MDB; revised and finalized Complaint; email to
  client re: reviewing Complaint and docs needed

143061               TIME                            M. Benjamin                    1.50      425.00        637.50
  5/13/2020          12:12 PM                        Compl_COIP_Ser                 0.00        T@1
  WIP                                                Harris, Ardra
  Review and revise draft of complaint and
  accompanying documents.
            Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 16 of 33


1/22/2021                        DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
12:52 PM                                             Slip Listing                                        Page       3


Slip ID                                              Timekeeper                   Units          Rate    Slip Value
  Dates and Time                                     Activity                 DNB Time      Rate Info
  Posting Status                                     Client                                Bill Status
  Description                                        Reference
143107                  TIME                         J. Sorrenti                    0.50      165.00            82.50
  5/15/2020                                          Compl_COIP_Ser                 0.00        T@1
  WIP                                                Harris, Ardra
  Call to client and discussed Complaint and
  documents needed; email to client; emails to and
  from MDB

143117               TIME                            M. Benjamin                    0.37      425.00        155.83
  5/18/2020          12:10 PM                        Factual Development            0.00        T@1
  WIP                                                Harris, Ardra
  Review pay stubs, synopsis and work emails from
  client.

143130                   TIME                            J. Sorrenti                2.00      165.00        330.00
  5/18/2020                                              Compl_COIP_Ser             0.00        T@1
  WIP                                                    Harris, Ardra
  Emails to and from client; processing and review of
  documents from client; emails to and from MDB;
  call to client and obtained additional information and
  clarification for drafted Complaint

143148               TIME                            M. Benjamin                    0.87      425.00        368.33
  5/19/2020          1:51 PM                         Compl_COIP_Ser                 0.00        T@1
  WIP                                                Harris, Ardra
  Review and revise draft of complaint.

143199                  TIME                             J. Sorrenti                1.90      165.00        313.50
  5/19/2020                                              Compl_COIP_Ser             0.00        T@1
  WIP                                                    Harris, Ardra
  Discussion with MDB re: additional info. from client;
  edited and revised drafted Complaint to include
  additional info. from client; emails to and from MDB;
  email to client with revised final draft of Complaint;
  call to client

143181              TIME                           C.R. Bridgers                    0.31      425.00        131.75
  5/20/2020                                        Research-Legal                   0.00        T@1
  WIP                                              Harris, Ardra
  Review venue isssues with Benjamin and Herrington.

143202                TIME                            J. Sorrenti                   0.60      165.00            99.00
  5/20/2020                                           Compl_COIP_Ser                0.00        T@1
  WIP                                                 Harris, Ardra
  Emails to and from client; discussion with CRB re:
  additional research on jurisdiction; prepared Civil
  Cover Sheet and Summons
            Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 17 of 33


1/22/2021                         DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
12:52 PM                                              Slip Listing                                        Page       4


Slip ID                                                 Timekeeper                 Units          Rate    Slip Value
  Dates and Time                                        Activity               DNB Time      Rate Info
  Posting Status                                        Client                              Bill Status
  Description                                           Reference
143203                TIME                              J. Sorrenti                  0.60      165.00            99.00
  5/21/2020                                             Compl_COIP_Ser               0.00        T@1
  WIP                                                   Harris, Ardra
  Filed Complaint, Civil Cover and Summons with
  Court; email to CRB/MDB/FH re: filing fee; email to
  CRB/MDB/MH/SMT re: service; emails to and from
  MDB/CRB re: court's changes in Division and
  Judges

143204                TIME                              C.R. Bridgers                0.31      425.00        132.46
  5/21/2020           11:28 AM                          Compl_COIP_Ser               0.00        T@1
  WIP                                                   Harris, Ardra
  Review filng and responses of Court of errors and
  transfer to Albany District; Emails to Sorrenti and
  Benjamin re same.

143411               TIME                                C.R. Bridgers               0.10      425.00            42.50
  6/5/2020                                               Ans_Discl_JPS               0.00        T@1
  WIP                                                    Harris, Ardra
  Review incormign representation letter, notes to file.

143514                  TIME                            C.R. Bridgers                0.32      425.00        136.00
  6/14/2020                                             Intake                       0.00        T@1
  WIP                                                   Harris, Ardra
  review status of critical date background. Notes to
  Toenes.

143521               TIME                           J. Sorrenti                      0.30      165.00            49.50
  6/15/2020                                         Compl_COIP_Ser                   0.00        T@1
  WIP                                               Harris, Ardra
  Discussion with MH re: facts of case and call he
  received from opposing counsel re: demand; emails
  to and from MDB/MH/CRB

143522              TIME                           M. Benjamin                       0.10      425.00            42.50
  6/15/2020                                        Settlement                        0.00        T@1
  WIP                                              Harris, Ardra
  Telephone conference with Herrington re: damages
  and settlement.

143528                 TIME                             M. Herrington                0.30      350.00        105.00
  6/15/2020                                             DamageEst                    0.00        T@1
  WIP                                                   Harris, Ardra
  call and email with OC; discuss damages
  calculation issues with JLS and MDB; review
  stipulation to extend time to answer; review
  complaint
            Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 18 of 33


1/22/2021                         DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
12:52 PM                                              Slip Listing                                        Page       5


Slip ID                                               Timekeeper                   Units          Rate    Slip Value
  Dates and Time                                      Activity                 DNB Time      Rate Info
  Posting Status                                      Client                                Bill Status
  Description                                         Reference
143553                TIME                            S. Toenes                      0.30      125.00            37.50
  6/16/2020                                           Compl_COIP_Ser                 0.00        T@1
  WIP                                                 Harris, Ardra
  Draft COIP; electronically file COIP

143757               TIME                             M. Benjamin                    0.20      425.00            85.00
  6/26/2020                                           Ans_Discl_JPS                  0.00        T@1
  WIP                                                 Harris, Ardra
  Review Defendant's Answer.

143759                TIME                            J. Sorrenti                    0.60      165.00            99.00
  6/26/2020                                           Factual Development            0.00        T@1
  WIP                                                 Harris, Ardra
  Emails to and from MDB re: status and Answer;
  review of Answer; email to client re: Answer and
  witness info, needed

143800               TIME                             J. Sorrenti                    0.20      165.00            33.00
  6/29/2020                                           Factual Development            0.00        T@1
  WIP                                                 Harris, Ardra
  Emails to and from client re: witnesses; email to
  MH/MDB/CRB re: witness info. from client

143849                 TIME                           J. Sorrenti                    1.30      165.00        214.50
  7/1/2020                                            Ans_Discl_JPS                  0.00        T@1
  WIP                                                 Harris, Ardra
  File review; drafted Proposed Scheduling Order;
  emails to and from MDB

144058                 TIME                           S. Toenes                      1.50      125.00        187.50
  7/1/2020                                            Ans_Discl_JPS                  0.00        T@1
  WIP                                                 Harris, Ardra
  Draft Interlineated Table of Complaint and Answer

144061                 TIME                           M. Benjamin                    0.25      425.00        106.25
  7/15/2020                                           Ans_Discl_JPS                  0.00        T@1
  WIP                                                 Harris, Ardra
  Review and revise draft of Rule 6/26 Scheduling
  order; email to Sorrenti re: same.

144062                 TIME                           J. Sorrenti                    1.00      165.00        165.00
  7/15/2020                                           Ans_Discl_JPS                  0.00        T@1
  WIP                                                 Harris, Ardra
  File review; drafted scheduling Order; email to
  MDB/CRB
            Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 19 of 33


1/22/2021                         DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
12:52 PM                                              Slip Listing                                        Page       6


Slip ID                                              Timekeeper                    Units          Rate    Slip Value
  Dates and Time                                     Activity                  DNB Time      Rate Info
  Posting Status                                     Client                                 Bill Status
  Description                                        Reference
144098               TIME                            J. Sorrenti                     0.20      165.00            33.00
  7/16/2020                                          Ans_Discl_JPS                   0.00        T@1
  WIP                                                Harris, Ardra
  Emails to and from MDB ; email to SMT re;
  calendaring

144280              TIME                           S. Toenes                         0.10      125.00            12.50
  7/16/2020                                        Ans_Discl_JPS                     0.00        T@1
  WIP                                              Harris, Ardra
  Email opposing counsel to schedule 26F conference

144245               TIME                            J. Sorrenti                     0.30      165.00            49.50
  7/21/2020                                          Factual Development             0.00        T@1
  WIP                                                Harris, Ardra
  Discussion with MDB re: status; discussion with
  MH re: witnesses; email to MH

144185                TIME                           M. Benjamin                     1.00      425.00        425.00
  7/23/2020                                          Ans_Discl_JPS                   0.00        T@1
  WIP                                                Harris, Ardra
  Prepare for Rule 26(f) conference by reviewing
  pleadings, attorney notes and draft of planning
  report; make rough calculation of damages.

144186               TIME                             J. Sorrenti                    0.30      165.00            49.50
  7/23/2020                                           Ans_Discl_JPS                  0.00        T@1
  WIP                                                 Harris, Ardra
  Emails to and from MDB/MH re: case info./docs; file
  review

144190                TIME                           M. Benjamin                     0.37      425.00        155.83
  7/23/2020                                          Ans_Discl_JPS                   0.00        T@1
  WIP                                                Harris, Ardra
  Telephone conference with opposing counsel for
  Rule 26(f) conference.

144192                 TIME                          M. Benjamin                     0.52      425.00        219.58
  7/23/2020            2:21 PM                       Ans_Discl_JPS                   0.00        T@1
  WIP                                                Harris, Ardra
  Revise draft of Planning Reportas per telephone
  conference with opposing counsel for Rule 26(f)
  conference; draft email to opposing counsel with
  draft of scheduling order.
             Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 20 of 33


1/22/2021                          DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
12:52 PM                                               Slip Listing                                        Page       7


Slip ID                                                Timekeeper                   Units          Rate    Slip Value
  Dates and Time                                       Activity                 DNB Time      Rate Info
  Posting Status                                       Client                                Bill Status
  Description                                          Reference
144383                 TIME                            J. Sorrenti                    0.30      165.00            49.50
  8/5/2020                                             Misc                           0.00        T@1
  WIP                                                  Harris, Ardra
  File review; email to MDB/CRB/MH re: status

144399                TIME                             M. Benjamin                    0.92      425.00        389.58
  8/6/2020                                             Ans_Discl_JPS                  0.00        T@1
  WIP                                                  Harris, Ardra
  Review and revise Plaintiff's Initial Disclosures
  including damages calculation; draft email to
  Sorrenti and Herrington with assigned tasks.

144400                  TIME                               J. Sorrenti                2.40      165.00        396.00
  8/6/2020                                                 Ans_Discl_JPS              0.00        T@1
  WIP                                                      Harris, Ardra
  File review; drafted Initial Disclosures; call to client
  and obtained additional info. to complete drafted
  Disclosures; revised Disclosures to include
  additional info. from client; emails to and from MDB

144585               TIME                              M. Benjamin                    0.20      425.00            85.00
  8/7/2020                                             Ans_Discl_JPS                  0.00        T@1
  WIP                                                  Harris, Ardra
  Review proposed changes to the draft of the
  Planning Report from opposing counsel.

144426               TIME                              J. Sorrenti                    0.70      165.00        115.50
  8/10/2020                                            Factual Development            0.00        T@1
  WIP                                                  Harris, Ardra
  Emails to and from MDB/CRB/MH; review of time
  and pay records from Defendants;

144582               TIME                            J. Sorrenti                      0.08      165.00            13.75
  8/19/2020                                          Ans_Discl_JPS                    0.00        T@1
  WIP                                                Harris, Ardra
  Emails to and from opposing counsel re: status and
  filing JPR

144590                TIME                            C.R. Bridgers                   0.10      425.00            42.50
  8/19/2020                                           Misc                            0.00        T@1
  WIP                                                 Harris, Ardra
  Discuss status of discovery deadline with Herrington.

144612             TIME                                M. Benjamin                    0.42      425.00        177.08
  8/20/2020                                            Factual Development            0.00        T@1
  WIP                                                  Harris, Ardra
  Review documents produced by Defendant.
             Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 21 of 33


1/22/2021                          DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
12:52 PM                                               Slip Listing                                        Page       8


Slip ID                                               Timekeeper                    Units          Rate    Slip Value
  Dates and Time                                      Activity                  DNB Time      Rate Info
  Posting Status                                      Client                                 Bill Status
  Description                                         Reference
144613             TIME                               M. Benjamin                     0.17      425.00            70.83
  8/20/2020                                           Factual Development             0.00        T@1
  WIP                                                 Harris, Ardra
  Review documents produced by Plaintiff.

144614                  TIME                          M. Benjamin                     0.20      425.00            85.00
  8/20/2020                                           Factual Development             0.00        T@1
  WIP                                                 Harris, Ardra
  Review draft of Initial Disclosures

144615                TIME                           M. Benjamin                      0.50      425.00        212.50
  8/20/2020                                          Factual Development              0.00        T@1
  WIP                                                Harris, Ardra
  Telephone conference with Sorrenti re: damage
  calculations and witness statements and records to
  be obtained.

144617                   TIME                        J. Sorrenti                      0.80      165.00        132.00
  8/20/2020                                          DamageEst                        0.00        T@1
  WIP                                                Harris, Ardra
  Email to MDB/CRB/MH re: additional docs needed
  from Defendants; Discussion with MDB; file review;
  call to client; email to client;

144633                 TIME                           C.R. Bridgers                   0.26      425.00        110.50
  8/21/2020                                           Factual Development             0.00        T@1
  WIP                                                 Harris, Ardra
  Review email from client re incident reports and
  tracking time, respond to client with request for
  additional information.

144651               TIME                             J. Sorrenti                     0.30      165.00            49.50
  8/21/2020                                           Factual Development             0.00        T@1
  WIP                                                 Harris, Ardra
  Emails to and from client re: documents to be
  requested

144725               TIME                             C.R. Bridgers                   0.10      425.00            42.50
  8/25/2020                                           Ans_Discl_JPS                   0.00        T@1
  WIP                                                 Harris, Ardra
  Send email re JPR/ Discuss with Sorrenti.

144727                   TIME                         C.R. Bridgers                   0.16      425.00            68.00
  8/25/2020                                           Factual Development             0.00        T@1
  WIP                                                 Harris, Ardra
  Follow up with Sorrenti and Herrington re witness
  calls; notes to file for follow up.
            Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 22 of 33


1/22/2021                         DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
12:52 PM                                              Slip Listing                                        Page       9


Slip ID                                                 Timekeeper                 Units          Rate    Slip Value
  Dates and Time                                        Activity               DNB Time      Rate Info
  Posting Status                                        Client                              Bill Status
  Description                                           Reference
144738                TIME                              J. Sorrenti                  0.50      165.00            82.50
  8/25/2020                                             Ans_Discl_JPS                0.00        T@1
  WIP                                                   Harris, Ardra
  Emails to and from CRB re: JPR; file review and
  review of emails from client re: relevant docs; emails
  to and from CRB/MDB/MH re: Disclosures and list
  of documents to be requested informally; discussion
  with CRB

144763                TIME                           J. Sorrenti                     0.30      165.00            49.50
  8/26/2020                                          Ans_Discl_JPS                   0.00        T@1
  WIP                                                Harris, Ardra
  Revised and finalized Joint Proposed Scheduling
  and Discovery Order and emailed to court and all
  parties

144783                TIME                           C.R. Bridgers                   0.10      425.00            42.50
  8/27/2020                                          Misc                            0.00        T@1
  WIP                                                Harris, Ardra
  Review email from court re necessity of scheduling
  conference, review defendants response, and
  forward to Benjamin with request to respond.

145169                  TIME                         C.R. Bridgers                   0.10      425.00            42.50
  9/15/2020                                          Protect_Order                   0.00        T@1
  WIP                                                Harris, Ardra
  Review incoming protective order executed by
  Court; notes to file.

145215               TIME                            M. Herrington                   0.10      350.00            35.00
  9/16/2020                                          ClientComm                      0.00        T@1
  WIP                                                Harris, Ardra
  Review JLS correspondence with client; discuss
  evidence issues with JLS

145224                TIME                           C.R. Bridgers                   0.10      425.00            42.50
  9/16/2020                                          Factual Development             0.00        T@1
  WIP                                                Harris, Ardra
  Review emails to client re log book. Email to
  Benjamin re future assignments.

145235                TIME                           J. Sorrenti                     0.80      165.00        132.00
  9/16/2020                                          Factual Development             0.00        T@1
  WIP                                                Harris, Ardra
  Discussion with MH re: docs received from defense
  counsel; emails to and from MDB and MH; review of
  log books received; email to client re: additional
  info. needed
             Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 23 of 33


1/22/2021                           DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
12:52 PM                                                Slip Listing                                        Page      10


Slip ID                                                Timekeeper                    Units          Rate    Slip Value
  Dates and Time                                       Activity                  DNB Time      Rate Info
  Posting Status                                       Client                                 Bill Status
  Description                                          Reference
145327                  TIME                           J. Sorrenti                     0.10      165.00            16.50
  9/18/2020                                            Factual Development             0.00        T@1
  WIP                                                  Harris, Ardra
  Call to client-left message ; email to client

145353                 TIME                            J. Sorrenti                     0.50      165.00            82.50
  9/21/2020                                            Ans_Discl_JPS                   0.00        T@1
  WIP                                                  Harris, Ardra
  File review; review drafted Disclosures and
  damages; emails to MDB/CRB/MH re: status and
  Disclosures; call to client - left message

145474                  TIME                          C.R. Bridgers                    0.10      425.00            42.50
  9/23/2020                                           Settlement                       0.00        T@1
  WIP                                                 Harris, Ardra
  Review incoming email from opp counsel re
  settlement offer; follow up with Benjamin and ntoes
  to file.

145483                TIME                             C.R. Bridgers                   0.23      425.00            97.75
  9/23/2020                                            Settlement                      0.00        T@1
  WIP                                                  Harris, Ardra
  Respond as to settlement possiblity and damage
  calculation.

145523               TIME                                J. Sorrenti                   0.40      165.00            66.00
  9/23/2020                                              Factual Development           0.00        T@1
  WIP                                                    Harris, Ardra
  Emails to and from client; file review; ;emails to and
  from MDB/MH/CRB

145509             TIME                                M. Herrington                   0.10      350.00            35.00
  9/24/2020                                            DamageEst                       0.00        T@1
  WIP                                                  Harris, Ardra
  Discuss damages estimate issues with JLS

145514                 TIME                         J. Sorrenti                        0.50      165.00            82.50
  9/24/2020                                         DamageEst                          0.00        T@1
  WIP                                               Harris, Ardra
  Discussion with MH; discussion with CRB re: range
  of damages; emails to and from MDB/MH/CRB; call
  to client-left message

145531               TIME                              C.R. Bridgers                   0.29      425.00        123.25
  9/24/2020                                            DamageEst                       0.00        T@1
  WIP                                                  Harris, Ardra
  MEeting with Herrington and Sorrenti re offer and
  need for more records.
             Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 24 of 33


1/22/2021                           DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
12:52 PM                                                Slip Listing                                        Page      11


Slip ID                                                 Timekeeper                   Units          Rate    Slip Value
  Dates and Time                                        Activity                 DNB Time      Rate Info
  Posting Status                                        Client                                Bill Status
  Description                                           Reference
145565                  TIME                            M. Herrington                  0.80      350.00        280.00
  9/25/2020                                             Ans_Discl_JPS                  0.00        T@1
  WIP                                                   Harris, Ardra
  Revising initial disclosures; reviewing Def initial
  disclosures

145604                TIME                         J. Sorrenti                         0.30      165.00            49.50
  9/25/2020                                        Ans_Discl_JPS                       0.00        T@1
  WIP                                              Harris, Ardra
  Emails to and from MDB/CRB/MH re: Disclosures;
  discussed info. contained in Disclosures with MH

145592                 TIME                         J. Sorrenti                        0.20      165.00            33.00
  9/29/2020                                         DamageEst                          0.00        T@1
  WIP                                               Harris, Ardra
  Review of info. from client; email to CRB/MDB/MH;
  emails to and from client

145625                TIME                              M. Herrington                  0.70      350.00        245.00
  9/30/2020                                             Settlement                     0.00        T@1
  WIP                                                   Harris, Ardra
  Call with OC; discuss counteroffer with CRB; call
  MDB re: same; call client re: same; draft
  counteroffer to OC

145639               TIME                               C.R. Bridgers                  0.34      425.00        144.50
  9/30/2020                                             Settlement                     0.00        T@1
  WIP                                                   Harris, Ardra
  Work with Herrington on offer / counter offer / and
  second round.

145763               TIME                            C.R. Bridgers                     0.23      425.00            97.75
  10/5/2020                                          Settlement                        0.00        T@1
  WIP                                                Harris, Ardra
  Review Herrington email re settlement
  counterproposal. Email to Ardra Harris re same and
  her quetions.

145817               TIME                               C.R. Bridgers                  0.22      425.00            93.50
  10/8/2020                                             DamageEst                      0.00        T@1
  WIP                                                   Harris, Ardra
  Respond to Herrington/Benjamin on last offer.

145829               TIME                            M. Herrington                     0.10      350.00            35.00
  10/8/2020                                          Settlement                        0.00        T@1
  WIP                                                Harris, Ardra
  Review correspondence from OC; arrange tax form
  production with CRB and client; send allocation to
             Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 25 of 33


1/22/2021                          DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
12:52 PM                                               Slip Listing                                        Page      12


Slip ID                                               Timekeeper                    Units          Rate    Slip Value
  Dates and Time                                      Activity                  DNB Time      Rate Info
  Posting Status                                      Client                                 Bill Status
  Description                                         Reference
  OC

145846                TIME                            C.R. Bridgers                   0.34      425.00        144.50
  10/8/2020                                           Settlement                      0.00        T@1
  WIP                                                 Harris, Ardra
  Discuss final settlemetn with Herrington.

145853               TIME                             M. Herrington                   0.60      350.00        210.00
  10/9/2020                                           Settlement                      0.00        T@1
  WIP                                                 Harris, Ardra
  Review settlement documents; call with client;
  correspondence with OC

146167                TIME                            C.R. Bridgers                   0.10      425.00            42.50
  10/30/2020                                          Settlement                      0.00        T@1
  WIP                                                 Harris, Ardra
  review motion for settlemetn and notes to file.

147081                TIME                         C.R. Bridgers                      0.25      425.00        105.42
  12/17/2020          11:15 AM                     Misc                               0.25        T@1
  WIP                                              Harris, Ardra                             No Charge
  Review settlement agreement to assist in
  determination of proceeds loan; Communicate with
  Herrington re same.

147101               TIME                             J. Sorrenti                     0.10      165.00            16.50
  12/17/2020                                          Settlement                      0.00        T@1
  WIP                                                 Harris, Ardra
  Emails to and from MH

147120                   TIME                          M. Herrington                  0.50      350.00        175.00
  12/18/2020                                           Settlement                     0.50        T@1
  WIP                                                  Harris, Ardra                         No Charge
  Review communication from lender; discuss firm
  policies with client; discuss lending issue with CRB;
  review settlement motion and settlement terms;
  send settlement to lender; advise client on firm
  position on lending

147123             TIME                               C.R. Bridgers                   0.75      425.00        318.75
  12/21/2020                                          Settlement                      0.00        T@1
  WIP                                                 Harris, Ardra
  Prepare Disbursement and Distribution.
              Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 26 of 33


1/22/2021                         DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
12:52 PM                                              Slip Listing                                        Page      13


Slip ID                                               Timekeeper                   Units          Rate    Slip Value
  Dates and Time                                      Activity                 DNB Time      Rate Info
  Posting Status                                      Client                                Bill Status
  Description                                         Reference
147425               TIME                             M. Herrington                  0.70      350.00        245.00
  1/19/2021                                           Motions                        0.00        T@1
  WIP                                                 Harris, Ardra
  Drafting supplemental brief for fees motion

147426                TIME                             M. Herrington                 0.40      350.00        140.00
  1/19/2021                                            Motions                       0.00        T@1
  WIP                                                  Harris, Ardra
  Begin drafting declaration for supplemental brief to
  fees motion; discuss with CRB need for him to
  complete declaration rather than me

147446               TIME                            C.R. Bridgers                   0.23      425.00            97.75
  1/19/2021                                          Motions                         0.00        T@1
  WIP                                                Harris, Ardra
  Review issues on Bridgers declaration and strategy
  on filng same.

147444                 TIME                            M. Herrington                 0.20      350.00            70.00
  1/20/2021                                            Motions                       0.00        T@1
  WIP                                                  Harris, Ardra
  Finalize revisions to supplemental brief; forward to
  CRB for review

147497                 TIME                           C.R. Bridgers                  1.25      425.00        531.25
  1/22/2021                                           Motions                        0.00        T@1
  WIP                                                 Harris, Ardra
  Draft and edit Bridgers Declaration on Fees.


Grand Total
                                                      Billable                      49.59                  13272.85
                                                      Unbillable                     0.75                    280.42
                                                      Total                         50.34                  13553.27
Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 27 of 33




          ATTACHMENT B




                           Page 14 of 16
              Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 28 of 33


1/22/2021                           DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
12:54 PM                                                Slip Listing                                         Page       1


                                                       Selection Criteria

Clie.Selection                Include: Harris, Ardra
Slip.Transaction Type         Expense
Slip.Classification           Open


Rate Info - identifies rate source and level


Slip ID                                                 Timekeeper                   Units           Rate    Slip Value
  Dates and Time                                        Activity                 DNB Time       Rate Info
  Posting Status                                        Client                                 Bill Status
  Description                                           Reference
143224                  EXP                             W & H Project                      1      400.00        400.00
  5/21/2020                                             $Filing Fee
  WIP                                                   Harris, Ardra
  Filing Fee

144680                EXP                               W & H Project                      1        85.00           85.00
  8/24/2020                                             $Service Fee
  WIP                                                   Harris, Ardra
  Service Fee for Process


Grand Total
                                                        Billable                       0.00                     485.00
                                                        Unbillable                     0.00                       0.00
                                                        Total                          0.00                     485.00
Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 29 of 33




          ATTACHMENT C




                           Page 15 of 16
              Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 30 of 33


1/22/2021                       DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
1:02 PM                  --DCBFB Fee Split and Fee App Time Summary Listing-By Timekeeper                       Page      1


                                                    Selection Criteria

Slip.Slip Type             Time
Clie.Selection             Include: Harris, Ardra


Rate Info - identifies rate source and level


Slip ID                                         Timekeeper                   Units         Rate    Slip Value     Billed SV
  Dates and Time                                Activity                 DNB Time     Rate Info                 Adjustment
  Posting Status                                Client                               Bill Status                   Markup
  Description                                   Reference

C.R. Bridgers
                                                Billable                      8.40                  3570.71        3570.71
                                                Unbillable                    0.25                   105.42
                                                Total                         8.65                  3676.13


J. Sorrenti
                                                Billable                     26.28                  4336.75        4336.75
                                                Unbillable                    0.00                     0.00
                                                Total                        26.28                  4336.75


M. Benjamin
                                                Billable                      8.71                  3690.39        3690.39
                                                Unbillable                    0.00                     0.00
                                                Total                         8.71                  3690.39


M. Herrington
                                                Billable                      4.00                  1400.00        1400.00
                                                Unbillable                    0.50                   175.00
                                                Total                         4.50                  1575.00


S. Toenes
                                                Billable                      2.20                    275.00        275.00
                                                Unbillable                    0.00                      0.00
                                                Total                         2.20                    275.00


Grand Total
                                                Billable                     49.59                 13272.85      13272.85
                                                Unbillable                    0.75                   280.42
                                                Total                        50.34                 13553.27
Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 31 of 33




          ATTACHMENT D




                           Page 16 of 16
                 Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 32 of 33


 1/22/2021                             DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
 12:57 PM                           --DCBFB Slip Summary by Activity-Summary Only-No Detail                  Page       1


                                                          Selection Criteria

Slip.Billing Status              Billable
Slip.Slip Type                   Time
Clie.Selection                   Include: Harris, Ardra

Title                                                                           Amount    % Total    Time           % Total

01-Intake
  Fees: Slip Value                                                              1285.58      9.69%    3.24             6.53%
  Costs: Slip Value                                                                0.00      0.00%
  Total: Slip Value                                                             1285.58      9.69%    3.24             6.53%


02-Complaint_COIP_Service
  Fees: Slip Value                                                              3782.79    28.50%    17.74           35.77%
  Costs: Slip Value                                                                0.00     0.00%
  Total: Slip Value                                                             3782.79    28.50%    17.74           35.77%


03-Answer_Disclosures_JPR
  Fees: Slip Value                                                              3166.99    23.86%    12.94           26.09%
  Costs: Slip Value                                                                0.00     0.00%
  Total: Slip Value                                                             3166.99    23.86%    12.94           26.09%


06-Damage Estimate
  Fees: Slip Value                                                               604.25      4.55%    2.41             4.86%
  Costs: Slip Value                                                                0.00      0.00%
  Total: Slip Value                                                              604.25      4.55%    2.41             4.86%


09-Protect_Order
  Fees: Slip Value                                                                42.50      0.32%    0.10             0.20%
  Costs: Slip Value                                                                0.00      0.00%
  Total: Slip Value                                                               42.50      0.32%    0.10             0.20%


13-Motions
  Fees: Slip Value                                                              1084.00      8.17%    2.78             5.61%
  Costs: Slip Value                                                                0.00      0.00%
  Total: Slip Value                                                             1084.00      8.17%    2.78             5.61%


16-Settlement
  Fees: Slip Value                                                              1437.25    10.83%     3.69             7.44%
  Costs: Slip Value                                                                0.00     0.00%
  Total: Slip Value                                                             1437.25    10.83%     3.69             7.44%


26-Client Communication
  Fees: Slip Value                                                                35.00      0.26%    0.10             0.20%
  Costs: Slip Value                                                                0.00      0.00%
  Total: Slip Value                                                               35.00      0.26%    0.10             0.20%


27-Legal Research Other
  Fees: Slip Value                                                               131.75      0.99%    0.31             0.63%
  Costs: Slip Value                                                                0.00      0.00%
  Total: Slip Value                                                              131.75      0.99%    0.31             0.63%


29-Misc. Case Efforts
  Fees: Slip Value                                                               134.50      1.01%    0.50             1.01%
  Costs: Slip Value                                                                0.00      0.00%
  Total: Slip Value                                                              134.50      1.01%    0.50             1.01%


30-Fact Develop (not otherwise
  Fees: Slip Value                                                              1568.24    11.82%     5.78           11.66%
  Costs: Slip Value                                                                0.00     0.00%
  Total: Slip Value                                                             1568.24    11.82%     5.78           11.66%


Grand Total
  Fees: Slip Value                                                             13272.85   100.00%    49.59          100.00%
                  Case 1:20-cv-00094-WLS Document 16-2 Filed 01/25/21 Page 33 of 33


1/22/2021                       DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
12:57 PM                     --DCBFB Slip Summary by Activity-Summary Only-No Detail             Page        2

Title                                                            Amount        % Total   Time           % Total
    Costs: Slip Value                                               0.00         0.00%
    Total: Slip Value                                           13272.85       100.00%   49.59          100.00%
